Citation Nr: 0412613	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 1963 
and from September 1966 to September 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

As a preliminary matter, the Board notes that the letter sent 
to the veteran in an attempt to comply with the notification 
requirements of the VCAA relates to the evidence and 
information necessary to substantiate claims for service 
connection.  The veteran has not been provided the required 
notice in response to his claim for an increased rating for 
PTSD.

The Board also notes that on a May 2001 VA examination 
performed in response to the veteran's claim for an increased 
rating, the veteran was found to have severe PTSD, as well as 
alcohol dependence.  Pertinent treatment records reflect 
repeated diagnoses of PTSD as well as diagnoses of major 
depression.  However, on the most recent VA examination for 
compensation purposes in November 2002, the diagnoses were 
depression not otherwise specified and anxiety not otherwise 
specified.  In light of the change in diagnosis on the most 
recent VA examination, the Board is of the opinion that the 
veteran should be afforded another VA examination to 
determine the nature and severity of his service-connected 
psychiatric disability.

The Board also notes that the veteran has alleged that he has 
difficulty sleeping due to symptoms of his PTSD and that he 
has used alcohol to help him sleep.  It is not clear to the 
Board whether the veteran is claiming entitlement to service 
connection for alcohol dependence as secondary to his 
service-connected psychiatric disability.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.   

3.  The RO should also request the 
veteran to clarify whether he is seeking 
service connection for alcohol 
dependence.  The RO should respond 
appropriately to any clarification 
provided.

4.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected psychiatric disability.  Any 
indicated studies must be performed, and 
the claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected PTSD and 
specifically indicate with respect 
to each of the symptoms identified 
in the new criteria for evaluating 
mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder(s) 
found to be present.  In addition, 
the examiner should provide an 
opinion with respect to each 
additional acquired psychiatric 
disorder found to be present, if 
any, whether it represents a 
progression of the previously 
diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or 
was caused or worsened by the 
service-connected psychiatric 
disability.  If alcohol dependence 
is diagnosed, the examiner should 
provide an opinion as to whether it 
was caused or chronically worsened 
by the veteran's service-connected 
psychiatric disability.

The rationale for all opinions expressed 
must also be provided.

5.  If there are any inextricably 
intertwined issues, such as service 
connection for major depression and 
alcohol dependence, those matters should 
be fully developed and adjudicated, and 
the veteran should be informed of his 
appellate rights with respect to the RO's 
decision(s).  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




